NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions	
Applicant's election of claims 1-22 with traverse of in the reply filed on 02/27/2022, is acknowledged. The applicant argues:
“While continuing to traverse the restriction of the Examiner, Applicant has chosen to elect the invention of Group I, including claims 1-16, drawn to a system for measuring forces “classified in GOIL-5/16.”

This is not found persuasive because these are no reasons specified by the applicants to traverse the restriction requirement. Thus, claims 1-16 are elected with traverse. Claims 17-22 are withdrawn. Upon further consideration, the restriction requirement for Group II (claims 17-20) is withdrawn. Thus, claims 21-22 remain Non-elected and claims 1-20 are examined in the following sections.
The restriction requirement is still deemed proper and is therefore made FINAL.

Drawings Objection

The drawings are objected because - (1) the drawings are objected to because all of the drawings are blurred. The fig.3C, 4A-4B, 7B, 11-15 of the originally filed drawings are not readable. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This .
(2) The drawings are objected to because of the font size of fig.2, 3C, 4A-4B, 7B, 8-9 and 11-15 being too small. Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height (see MPEP 1.84(p)).  
(3) Solid black shading areas of Fig.1-3B, 5A-10 are not permitted, except when used to represent bar graphs or color (see MPEP 1.84(m)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is rejected as being indefinite as the recited limitation "a plurality of strain gages are mounted on inserts cut into at least one side of said X shaped structure" is confusing.  One of ordinary skill in the art fails to ascertain the meaning of the phrase “inserts cut”. The examiner turns to the originally filed specification and best understood by the examiner, none of the sections discloses the claimed feature in a persuasive manner. None of the drawings provides any guidance so that one of ordinary skill in the art can recognize the “inserts cut”. Further, how are all the sensors mounted on one side of the X shaped structure? Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 19-20 are rejected as they fail to correct the problem of claim 18 from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Siklos et al. (US 2013/0068037 A1, “Siklos”). 
Regarding Claim 1, Siklos discloses a system for measuring force, comprising: an end-effector (fig.3; element 23) having a first end (labeled on the attached fig.3 as “first end”) and a second end (labeled on the attached fig.3 as “first end”) on opposing sides of the end-effector (shown in Fig.3 and discussed in [0008]); a first sensor (fig.5; element 27) located at the first end of the end-effector [0027]; and a second sensor located at the second end of the end-effector (Fig.5 shows that the second side of the beam has a second sensor arrangement (27) similar to that of the first end, [0008]; [0024]; claim 1). 

    PNG
    media_image1.png
    353
    628
    media_image1.png
    Greyscale

Claim 2, the system of claim 1 is taught by Siklos.
Siklos further discloses that the end-effector comprises a handle (fig.3; combination of elements 23 & 24) for grasping by a user (a handle is disclosed in [0008]; [0036]). 

Regarding Claim 3, the system of claim 2 is taught by Siklos.
Siklos further discloses that each of the first and second sensors comprises a plate (fig.5; element 25), a first strain gage (fig.5; element 27) mounted on the plate (fig.5), and a probe (fig.3; element 24, the handle rod that receives the force and transmits to the strain gauge containing frame 25) configured to receive a force from the end-effector and to exert a force upon the plate ([0028]; [0031] discloses that the handle bar 24, which is performing as a probe, is arranged between two groups of strain gauges 27 that measure movements of the wrist. There are four measuring beams 26 in each group and four strain gauges 27 are glued onto each measuring beam 26, and strain gauges 27 on opposite sides are paired for measuring the force received from the wrist.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Siklos as applied to claim 3 above, and further in view of Gafford et al. (“A monolithic approach to fabricating low-cost, millimeter-scale multi-axis force sensors for minimally-invasive surgery,” IEEE, 2014 IEEE International Conference on Robotics and Automation (ICRA), pages 1419-1425, May 31-June 7, 2014).
Regarding Claim 4, the system of claim 3 is taught by Siklos.
Siklos discloses that each place plate (fig.5; element 25) having mounted thereon at least one strain gage for measuring force exerted by the probe ([0024]-[0025]).
Siklos does not explicitly disclose that each place plate comprises a PCB (printed circuit board).
However, Gafford discloses a multi-axis force sensors for medical applications comprising a probe or suspended platform attached to the attached to structural ground via axisymmetric flexures that transmit motion in the desired sensing degrees of freedom. Signals generated by strain gages bonded to these flexures can be combined and algorithmically decoupled to determine the magnitude and direction of the force applied at the probe (Fig.2; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the printed circuit board of Gafford in the system of Siklos since this is well known in the art to use printed circuit board to attach the strain sensor/gauge and this would fully integrate the sensing elements on it.

Regarding Claim 5, the system of claim 4 is taught by Siklos in view of Gafford.
Siklos further teaches that the at least one strain gage comprises a Wheatstone bridge [0031]. 

Regarding Claim 6, the system of claim 5 is taught by Siklos in view of Gafford.
Siklos does not explicitly teaches a motion restrictor configured to restrict the range of motion of the probe. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Siklos art as a general teaching to arrive at the instant invention because the frame structure (element 25) of the supporting assembly (element 19) restrict the bar/probe (element 24) to move out of the frame structure. Thus, the frame structure performs as a motion restrictor, and the limitation is implicitly taught by Siklos. 
Furthermore, Gafford discloses a structure in fig.2 wherein a component (labeled on the attached fig.2 as “motion restrictor”) which is capable of restricting the motion of the probe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
    PNG
    media_image2.png
    407
    620
    media_image2.png
    Greyscale


Still further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a motion restrictor, since it has been held that choosing from a finite number of identified, predictable solutions, in this instance to restrict the motion of the probe/bar with a reasonable expectation of success is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding Claim 7, the system of claim 6 is taught by Siklos in view of Gafford.
Siklos does not teach that a length of the probe is from 15 mm to 35 mm. 
However, Gafford discloses a probe of 15mm long (page 1421; section “C. Flexure Beam Geometry Optimization”). 


Regarding Claim 8, the system of claim 6 is taught by Siklos in view of Gafford.
Siklos further teaches that the plate comprises four beams substantially forming an X-shape (fig.5).
Siklos does not teach that each of the four beams having a length from 10 mm to 30 mm. 
However, Gafford discloses that the beams are constrained by the dimension of 10 mm by 10 mm (page 1421; section “C. Flexure Beam Geometry Optimization”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gafford regarding the beam in the system of Siklos since this is well known in the art to use such a beam. 
Furthermore, it would have been an obvious matter of design choice to have such a dimension of the beam, since applicant has not disclosed that such dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Siklos in view of Gafford.

Regarding Claim 9, the system of claim 8 is taught by Siklos in view of Gafford.
Siklos does not teach that a thickness of each of the four beams is from 1 mm to 3 mm. 
Gafford discloses that the thickness of each of the four beams is 0.20 mm (page 1421; section “C. Flexure Beam Geometry Optimization”).

Furthermore, it would have been an obvious matter of design choice to have such a dimension of the beam, since applicant has not disclosed that such dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Siklos in view of Gafford.

Regarding Claim 10, the system of claim 8 is taught by Siklos in view of Gafford.
Siklos does not teach that a width of each of the four beams is from 0.5 mm to 10 mm. 
Gafford discloses that a width of each of the four beams is 1.25 mm (page 1421; section “C. Flexure Beam Geometry Optimization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gafford regarding the beam in the system of Siklos since this is well known in the art to use such a width of a beam. 

Regarding Claim 11, the system of claim 10 is taught by Siklos in view of Gafford.
Siklos does not teach that the width of each of the four beams is 1.25 mm instead of from 2.5 mm to 7.5 mm. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gafford regarding the beam in the system of Siklos since this is well known in the art to use such a width of a beam and Gafford discloses that width could be chosen as a free parameter in the optimization (page 1421; section “C. Flexure Beam Geometry Optimization”). Thus, the width of each of the four beams could be chosen any value from 2.5 mm to 7.5 mm. 
Furthermore, it would have been an obvious matter of design choice to have such a dimension of the beam, since applicant has not disclosed that such dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Siklos in view of Gafford.

Regarding Claim 12, the system of claim 8 is taught by Siklos in view of Gafford.
Siklos does not teach that a radius of the plate is from 0.5 mm to 10 mm. 
However, Gafford teaches that a radius of the plate is from 0.5 mm to 10 mm.
However, Gafford discloses that the beams are constrained by the outer dimension of 10 mm by 10 mm of the sensor (page 1421; section “C. Flexure Beam Geometry Optimization”). Thus, the radius of the structural plate could be up to 10 mm. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gafford regarding the plate in the system of Siklos since this is well known in the art to use such a plate. 


Regarding Claim 13, the system of claim 12 is taught by Siklos in view of Gafford.
Siklos in view of Gafford discloses the invention with the radius of the plate of up to 10 mm. Siklos in view of Gafford does not specifically teach that the radius of the plate from 3 mm to 6 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Gafford art as a general teaching to arrive at the instant invention because Gafford’s structural ground plate (fig.2; element “Structural Ground”) has a diameter less than 10 mm as depicted on fig.2 . Thus, one of ordinary skill in the art can design the plate with a radius from 3 mm to 6 mm. 
Furthermore, it would have been an obvious matter of design choice to have such a dimension of the plate, since applicant has not disclosed that such dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Siklos in view of Gafford.

Regarding Claim 14, the system of claim 8 is taught by Siklos in view of Gafford.
Siklos further teaches that a first strain gage is mounted on a first beam of the four beams, a second strain gage is mounted on a second beam of the four beams, a third strain gage is 

Regarding Claim 15, the system of claim 14 is taught by Siklos in view of Gafford.
Siklos further teaches that the first strain gage and the second strain gage are located substantially on the same plane and substantially in line and the third strain gage and fourth strain gage are substantially on the same plane and substantially in line (shown in fig.5 and discussed in [0027]-[0029]). 

Regarding Claim 16, the system of claim 15 is taught by Siklos in view of Gafford.
Siklos further teaches that a fifth strain gage mounted on a side of the first beam of the four beams and located on a plane substantially perpendicular to the plane on which the first strain gage is located and a sixth strain gage mounted on side of the second beam of the four beams and located on a plane substantially perpendicular to the plane on which the second strain gage is located ([0030] discloses that each of the beam has four side surfaces and all four sides are provided with strain gauges).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gafford. 
Regarding Claim 17, Gafford discloses a sensor (fig.1-11), comprising a PCB (printed circuit board) (“Introduction” and “Conclusions and Future Work” disclose that the fully-integrated, highly-sensitive triaxial sensor with strain gages are fabricated using printed-circuit MEMS techniques), a probe (labeled on the attached fig.2 as “probe”) and a plurality of strain gages (plurality of strain gages as “gages” are shown in fig.2 and discussed in “II. Analysis 
    PNG
    media_image2.png
    407
    620
    media_image2.png
    Greyscale


As to the limitation “wherein the PCB has a radius of at least 3 mm,” Gafford discloses that the beams are constrained by the outer dimension of 10 mm by 10 mm of the sensor (page 1421; section “C. Flexure Beam Geometry Optimization”). Thus, the radius of the structural plate could be up to 10 mm. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Gafford art as a general teaching to arrive at the instant invention because Gafford’s structural ground plate (fig.2; 
Furthermore, it would have been an obvious matter of design choice to have such a dimension of the plate, since applicant has not disclosed that such dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Gafford art.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gafford as applied to claim 18 above, and further in view of Siklos. 
As best understood, regarding Claim 18, the sensor of claim 17 is taught by Gafford.
Gafford further teaches four strain gages are mounted on said PCB in a X shaped structure (shown in fig.2).
Gafford does not explicitly teach that a plurality of strain gages are mounted on inserts cut into at least one side of said X shaped structure. 
However, Siklos discloses a sensor (Fig.3-5) wherein a plurality of strain gages are mounted on inserts cut into at least one side of said X shaped structure (fig.5 shows that the sensors are arranged in a X shaped structure. Fig.3 shows that the sensors are inserted in the supporting assembly 19, wherein the supporting assembly is covering the sensors on both sides. Thus, Siklos implicitly teaches the limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Siklos in the system of Gafford since this provides a structure where the plurality of strain gages could be inserted and mounted on the X shaped structure. 
Claim 19, a sensor apparatus, comprising the sensors of claim 18 is taught by Gafford in view of Siklos.
Gafford does not teach a top cover and a bottom cover, such that said sensor is located between said top cover and said bottom cover, and said probe is inserted through one of said top cover or said bottom cover. 
However, Siklos discloses a top cover and a bottom cover, such that said sensor is located between said top cover and said bottom cover, and said probe is inserted through one of said top cover or said bottom cover (Siklos discloses the sensor system in Fig.3-5 wherein the sensors are arranged in a X shaped structure. Fig.3 shows that the sensors are inserted in the supporting assembly 19, wherein the supporting assembly is covering the sensors on both sides which per functioning as top and bottom covers. Thus, Siklos implicitly teaches the limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Siklos regarding structure of the supporting assembly in the system of Gafford since this provides a structure where the plurality of strain gages could be inserted and mounted on the X shaped structure. 

Regarding Claim 20, the sensor apparatus of claim 19 is taught by Gafford in view of Siklos.
Gafford further teaches that the apparatus further comprising a motion restrictor (labeled on the attached fig.2 as “motion restrictor”) for restricting a range of motion of said probe (Gafford discloses a structure in fig.2 wherein a component, labeled on the attached fig.2 as “motion restrictor,” which is capable of restricting the motion of the probe).

    PNG
    media_image2.png
    407
    620
    media_image2.png
    Greyscale


Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a motion restrictor, since it has been held that choosing from a finite number of identified, predictable solutions, in this instance to restrict the motion of the probe/bar with a reasonable expectation of success is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Gafford discloses the claimed invention except for said motion restrictor being located between a cover through which said probe is inserted and said sensor. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the motion restrictor between the cover and the sensor instead of the probe and the cover, since it would perform equally well with Gafford’s structure, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Bowling (US 9,993,309 B2) teaches a force/torque transducer comprises a first member, a second member for receiving a load, and load cells connecting the first and second members. The load cells include sensors for measuring physical deformation of the load cells. Sensor measurements are convertible into force/torque measurements using a transformation matrix configured with M rows and N columns. M and N are respectively defined by a number of degrees of freedom monitored by the transducer and a number of load cells employed by the transducer, or vice-versa. Each row or column that corresponds to each load cell has values relating to that one load cell. Each row or column that corresponds to each degree of freedom has values relating to that one degree of freedom ([Abstract]; Fig.1).
Berme et al. (US 2018/0024015 A1) teaches a load transducer system. The load transducer system includes a load transducer and a data processing device. The load transducer has a load transducer frame portion configured to elastically deform when a load is applied to the load transducer; and one or more deformation sensing elements, disposed on the load transducer frame portion, sensitive to one or more respective force or moment components of the load. The data processing device is operatively coupled to the one or more deformation sensing elements of the load transducer, the data processing device is configured to determine one or more output forces or moments from one or more respective output signals of the one or more deformation sensing elements, to determine one or more deformation compensation parameters for the load transducer system, and to correct the one or more output forces or moments using the one or more deformation compensation parameters ([Abstract]; Fig.1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443. The examiner can normally be reached M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUMAN K NATH/Primary Examiner, Art Unit 2861